DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 1/28/2022, with respect to §112 have been fully considered and are persuasive.  The rejection of 10/28/2021 has been withdrawn. 

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a relay device for receiving data transmitted cyclically through a communication line and transmitting the received data, comprising:
a storage unit in which the data received through the communication line is stored; and 
a first transmission unit that transmits the data stored in the storage unit;
wherein the relay device changes a transmission cycle for transmitting data to a longer cycle.
The closest prior art of Tauchi (US 2019/0173952) and Hayashi (JP 2006-287738) disclose the subject matter described above.
However, the closest prior art does not disclose:
a deletion unit that deletes, from the storage unit, the data transmitted by the first transmission;
a data amount determination unit that determines, for the data received through the communication line, whether or not an amount of data stored in the storage unit is equal to or greater than a threshold value; and
a second transmission unit that transmits, through the communication line, change data which gives an instruction to change a transmission cycle for transmitting data to a longer cycle, when the data amount determination unit determines that the amount of data is equal to or greater than the threshold value.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/12/2022